DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims benefit of 62/823,177 filed on 03/25/2019, and is acknowledged.
Specification
2. 	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

3.	The use of the term EEPROM, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
4.	The abstract of the disclosure is objected to because it does not meet the word count requirement.  Currently, the abstract is 40 words in length.  As such, abstract does not adequately disclose the novelty of the invention, or the preferred modifications or alternatives. Additionally, with regard to EEPROM [Para. 0040], trademark symbols are not properly annotated, and generic terminology specific to this technology, as opposed to the overly-general “memory” as noted, should be included.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 1-2, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10786224 B2, hereinafter "224", in view of US 2017/0303889, hereinafter "the Disclosure". 
Regarding Claim 1, 224 discloses an ultrasound device for guiding a biopsy needle, the ultrasound device comprising: an elongated handle body having a first end portion and a second end portion (Claim 1, elongated shaft having a distal end portion; proximal end portion is understood); a 
However, 224 does not explicitly disclose (instant application, Claim 1) at least one ultrasound transducer.  The Disclosure, available as prior art, discloses, in multiple embodiments of the claimed invention, an ultrasonic probe comprised of at least one ultrasonic transducer (for example, ultrasonic probes 104 and 710), through which a channel configured for passage of a needle is defined.  Therefore, it would have been obvious to use the ultrasonic probe in view of the Disclosure to meet the limitations of Claims 1 of the instant application.
Regarding Claims 2 and 11, 224 in view of the Disclosure discloses the ultrasound device according to claim 1 as described above.  The Disclosure further discloses (instant application Claim 2) wherein the at least one ultrasound transducer includes first and second ultrasound transducers defining the channel therebetween (Fig. 16, Para. [0094], 64-element transducer arrays 1 and 2 are oriented to allow a needle pathway therebetween); and (instant application Claim 11) wherein the 

7.	Claims 3-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10786224 B2, hereinafter "224" in view of US 2017/0303889, hereinafter "the Disclosure" and further view of WO 2018-187658 A2 to Kim et al., hereinafter "Kim".

Regarding Claims 3-4, modified 224 as described above discloses the ultrasound device according to claim 2.  However, 224 does not disclose (instant application Claim 3) wherein the first ultrasound transducer has a distally-oriented surface defining a first plane, and the second ultrasound transducer has a distally- oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees, or (instant application Claim 4) wherein the angle between the first and second planes is between 140 degrees and 165 degrees.  
Kim teaches a similar device wherein (instant application Claim 3) the first ultrasound transducer has a distally-oriented surface defining a first plane, and the second ultrasound transducer has a distally- oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees (Annotated Fig. 2b, Para. [0039], first, 220, and second, 222, planes of first and second transducers, respectively, form an angle 206 relative to each other; the relative angle being selected from values within a range of about 90 degrees to 170 degrees); and (instant application Claim 4) wherein the angle between the first and second planes is 220, 222], form an angle 206 relative to each other; the relative angle being selected from values within a range of about 90 degrees to 170 degrees.  Further, the relative angle 206 may be adjustable, such that sound waves 270 and 272 provided by the first transducer 220 and the second transducer 222 are controllably emitted toward a selectable target location 280).

    PNG
    media_image1.png
    430
    725
    media_image1.png
    Greyscale

It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of the modified 224 to include the two-transducer configuration as taught by Kim, as doing so would make easier the detection of a needle progressing through the tissue as compared to the conventional flat transducer.  Moreover, it would have been further obvious to vary the range of angling of the transducers with respect to each other, so to allow one to predictably control the adjustment of the imaging depth of the probe in order to visualize the needle and/or a target tissue farthest from the probe (Para. [0039]).

Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10786224 B2, hereinafter "224" in view of US 2017/0303889, hereinafter "the Disclosure" and WO 2018-187658 A2 to Kim et al., hereinafter "Kim" and in further view of WO 2018/200781 to Zhou et al., hereinafter "Zhou".

Regarding Claims 5-10, modified 224 as described above discloses the ultrasound device according to claim 2.  However, 224 does not disclose (instant application, Claim 5) further comprising a coupling interface disposed within a cavity cooperatively defined by the first and second ultrasound transducers; (instant application, Claim 6) wherein the coupling interface is fabricated from an acoustically-transparent material; (instant application, Claim 7) wherein the coupling interface has a peak and defines a channel through the peak configured for passage of a needle; (instant application, Claim 8) wherein the channel of the coupling interface is aligned with the channel defined between the first and second ultrasound transducers; (instant application, Claim 9) wherein the coupling interface has a planar, base surface and each of the first and second ultrasound transducers has a planar, base surface disposed at an acute angle relative to the base surface of the coupling interface; or (instant application, Claim 10) wherein each of the first and second ultrasound transducers is disposed on opposite sides of the channel of the coupling interface and faces a longitudinal axis defined by the channel of the coupling interface.
Zhou teaches a similar device (instant application Claim 5) further comprising a coupling interface (Annotated Figs. 2-3, coupling gel layer 240) disposed within a cavity cooperatively defined by the first and second ultrasound transducers (Annotated Figs. 2-3; Para. [0051], coupling gel layer 240 extends up around the tool-guiding channel 210, defined by left [first] and right [second] transducers 220 and 230, respectively); (instant application Claim 6) wherein the coupling interface is fabricated from an acoustically-transparent material (Para. [0051]; The coupling gel layer 240 may be made of 240 is made of medical grade silicone, such as a silicone rubber manufactured by NuSil™ or similar materials); (instant application Claim 7) wherein the coupling interface has a peak and defines a channel through the peak configured for passage of a needle (Annotated Figs. 2-3; Para. [0050, 0051], coupling gel layer 240 extends up around the tool-guiding channel 210, which can be configured for needle-based biopsy procedures, in which a needle may be placed into the tool-guiding channel 210); (instant application Claim 8) wherein the channel of the coupling interface is aligned with the channel defined between the first and second ultrasound transducers (Annotated Fig. 3);  (instant application Claim 9) wherein the coupling interface has a planar, base surface and each of the first and second ultrasound transducers has a planar, base surface disposed at an acute angle relative to the base surface of the coupling interface (Annotated Fig. 2; Para. [0048], left [first, 220] and right [second, 230] transducers with base surfaces (a and b, respectively) form acute angles A, B relative to the base of the coupling interface 240b; angles A and B are within a range of 5-55 degrees); and (instant application Claim 10) wherein each of the first (left, 220)  and second (right, 230) ultrasound transducers is disposed on opposite sides of the channel of the coupling interface and faces a longitudinal axis defined by the channel of the coupling interface (Annotated Figs. 2 and 3; coupling interface 240 extends up, into tool-guiding channel 210, and has disposed on either side transducers 220 and 230, facing a longitudinal axis, dashed line c, extending along the length of the channel).
Upon reading Zhou, one skilled in the art would understand that a conformable gel layer (Para. [0051], coupling gel layer 240 is soft enough to allow some degree of compression; and has a shape that matches the tool guiding channel 210) is not limited to the rectangular shape depicted in Annotated Figs. 2 and 3, and that, given the angled placement of the transducers of modified Grim, the gel layer would fill the larger cavity therebetween.  In doing so, the gel layer 240 would take on a triangle/wedge shape whose size is determined by the angles A and B, effectively filling the void space defined by a and b as depicted in the said figures.  Examiner notes that this triangular shape, having a peak, is therefore considered to read on the claim limitation of Claim 7 of the instant application, “having a peak and defines a channel through the peak configured for the passage of a needle.”

    PNG
    media_image2.png
    556
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    323
    640
    media_image3.png
    Greyscale

.

9.	Claims 12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims list claims here of U.S. Patent No. 10786224 B2, hereinafter "224" in view of US 2017/0303889, hereinafter "the Disclosure" and in further view of US 2016/0213398 A1 to Meing-Wei, et al., hereinafter "Meing-Wei".

Regarding Claims 12 and 15, modified 224 discloses the ultrasound device according to claim 1 as mentioned above. However, modified 224 fails to disclose (instant application Claim 12), wherein the handle body has an undulating shape; or (instant applications Claim 15) wherein the display is slidable relative to the handle body.  
Meing-Wei teaches a similar ultrasound needle guide apparatus for puncturing blood vessels (instant application Claim 12) wherein the handle body (grip shell 22) has an undulating shape (Fig. 1, grip shell 22); and further teaches (instant application Claim 15) the display is slidable relative to the handle body (Detailed Description, Paras. 1-2; display element 30 connected to the ultrasound detection device 20 in a rotatable manner, in which the angle of the display element 30, relative to the grip shell 22, can be adjusted via the first hinge portion 23 as an axis to change the display direction).
One skilled in the art would have understood upon reading Meing-Wei that a significant short-coming of devices designed for puncturing blood vessels is that operators have to divert their attention from a patient to an external screen in order to visualize the location of the target tissue; and because of 
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of modified 224 to include the design choices as taught by Meing-Wei.  Adding a curved shape to the handle/body of the device would allow for better positioning of the hands, and hence better ergonomics, while an adjustable display would allow for the screen to be rotated in and out of view as necessary.  Such additions would have the predictable result of a providing the operator with higher degree of control over the motion of the probe, as well as the ability to select better viewing angles for the display and needle insertion into target tissue.

10.	Claims 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10786224 B2, hereinafter "224" in view of US 2017/0303889, hereinafter "the Disclosure" and further view of US 2011/0166451 A1 to Blaivas, et al., hereinafter "Blaivas".

Regarding claims 13-14, modified 224 as described above discloses the ultrasound device according to claim 1. The Disclosure further discloses (instant application Claim 13) the needle 120 may be configured as a cannula (Para. [0068]); as well as teaches a side-biting needle (Fig. 8A-8B; side-biting needle 150 which includes an outer cannula 150a and a notched inner cannula or rod 150b disposed within the outer cannula 150a); and (instant application Claim 14) further comprising a disposable cap configured to be detachably coupled to the second end portion of the handle body (Figs. 2A, 2B; Para. [0070], custom cap or sterile cover 130 is removably coupled to the distal end of the handle body/probe 104) for covering the at least one ultrasound transducer (Para. [0068], the ultrasound transducer, not shown, is housed at the distal end of the handle body/probe 104), wherein the cannula has a distal end 130 defines an opening 132 that has the needle/cannula 120 extending therethrough when the cover is attached).  However, the Disclosure does not teach a disposable cannula, defining a longitudinally-extending passageway configured for passage of a needle.
Blaivas teaches a disposable cannula (pre-sterilized injector pack 250 having a needle 20 and cannula/catheter 21) configured for removable receipt in the channel (Fig. 18; Para. [0064], injector pack 250 can snap fit into the injector arm), the cannula defining a longitudinally-extending passageway configured for passage of a needle (Claim 5; Paras. [0062, 0064]; needle injector includes a cannula that at least partially overlaps the needle; and needle 20 and cannula 21 are engageable with the needle motion slider 52 and cannula/catheter motion slider 56).  
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of modified 224 to include a disposable cannula defining a passageway configured for a needle as taught by Blaivas.  Doing so would have the predictable result and benefit of real-time targeting of tissues (and blood vessels) for needle presentation or cannula insertion, and validation of placement of said needle/cannula.  Moreover, the ability to utilize multiple sterile cannulas improves the operator’s ability to efficiently and accurately insert multiple cannulas as needed, while minimizing the number of punctures required for a successful insertion.


11.	Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims list claims here of U.S. Patent No. 10786224 B2, hereinafter "224", in view of US 2017/0303889, hereinafter "the Disclosure" and WO 2018-187658 A2 to Kim et al., hereinafter "Kim" and further view of WO 2018/200781 to Zhou et al., hereinafter "Zhou"

Regarding Claims 16 and 17, 224 discloses an ultrasound device for guiding a needle, the ultrasound device comprising: (instant application Claim 16) an elongated handle body having a first end portion and a second end portion (Claims 1 and 20, elongated shaft having a distal, second, end portion, and by default, a proximal, first, end portion); a housing coupled to the second end portion of the handle body (Claims 19, 20; needle housing coupled to the distal end portion of the elongated shaft) , the housing defining a channel configured for receipt of a needle; and first and second ultrasound transducers disposed within the housing, wherein the first and second ultrasound transducers are disposed on opposite sides of the channel and angled toward a longitudinal axis defined by the channel.  
However, 224 does not explicitly disclose (instant application, Claim 16) the housing defining a channel configured for receipt of a needle; and first and second ultrasound transducers disposed within the housing, wherein the first and second ultrasound transducers are disposed on opposite sides of the channel and angled toward a longitudinal axis defined by the channel; or (instant application Claim 17) wherein the first ultrasound transducer has a distally-oriented surface defining a first plane, and the second ultrasound transducer has a distally-oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees. 
The Disclosure, available as prior art, discloses (instant application Claim 16) the housing defining a channel configured for receipt of a needle (block 716 defines a central opening 720 for slidable receipt of a needle 762); and first and second ultrasound transducers (sensors 718a, 718b) disposed within the housing (Fig. 26, ultrasonic sensors 718a, 718b are supported by block 716), wherein the first and second ultrasound transducers are disposed on opposite sides of the channel (Fig. 26, transducers 718a, 718b are laterally spaced from one another). Therefore, it would have been obvious to use the ultrasound device in view of the Disclosure to meet the limitations of Claims 16 of the instant application.
(instant application Claim 16) first and second ultrasound transducers (transducers 120 and 122) disposed on opposite sides of the channel [and] angled toward a longitudinal axis defined by the channel (Fig. 1A, Paras. [0027, 0031]; transducers 120 and 122 define a channel, needle guide 150, therebetween for passage of needle 140; transducers 120 and 122 direct sound waves 170, 172 along respective propagation paths 175 and 177 toward a target location directly in line with the needle access channel 150); and further teaches (instant application Claim 17) wherein the first ultrasound transducer has a distally-oriented surface defining a first plane, and the second ultrasound transducer has a distally- oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees (Annotated Fig. 2b, Para. [0039], first, 220, and second, 222, planes of first and second transducers, respectively, form an angle 206 relative to each other; the relative angle being selected from values within a range of about 90 degrees to 170 degrees).  
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings 224 to include the two-transducer configuration as taught by the Disclosure and Kim, as doing so would make easier the detection of a needle progressing through the tissue as compared to the conventional flat transducer.  Moreover, it would have been further obvious to vary the range of angling of the transducers with respect to each other, so to allow one to predictably control the adjustment of the imaging depth of the probe in order to visualize the needle and/or a target tissue farthest from the probe (Para. [0039]).

Regarding Claims 18-20, modified 224 as discussed above discloses the ultrasound device according to claim 16.  However, modified 224 fails to disclose (instant application 18) further (instant application Claim 19) wherein the coupling interface defines a channel therethrough configured for passage of a needle, the channel of the coupling interface coaxial with the channel of the housing; or (instant application Claim 20) wherein the coupling interface has a planar, base surface and each of the first and second ultrasound transducers has a planar, base surface disposed at an acute angle relative to the base surface of the coupling interface.
Zhou teaches (instant application Claim 18) further comprising a coupling interface (Annotated Figs. 2-3, coupling gel layer 240) disposed within a cavity cooperatively defined by the first and second ultrasound transducers (Annotated Figs. 2-3; Para. [0051], coupling gel layer 240 extends up around the tool-guiding channel 210, defined by left [first] and right [second] transducers 220 and 230, respectively), the coupling interface fabricated from an acoustically-transparent material (Para. [0051]; the coupling gel layer 240 may be made of plastic, silicone, or similar synthetic materials. For example, in one embodiment, the coupling gel layer 240 is made of medical grade silicone, such as a silicone rubber manufactured by NuSil™ or similar materials); (instant application Claim 19) the ultrasound device according to claim 18, wherein the coupling interface defines a channel therethrough configured for passage of a needle (Annotated Figs. 2 and 3; Para. [0050, 0051], coupling gel layer 240 extends up around the tool-guiding channel 210, which can be configured for passage of a needle during needle-based biopsy procedures), the channel of the coupling interface coaxial with the channel between the first and second transducers (Annotated Fig. 3).  Examiner notes that these teachings read on the claimed limitation of the channel of the coupling interface being coaxial with the channel of the housing; and (instant application Claim 20) the ultrasound device according to claim 18, wherein the coupling interface has a planar, base surface and each of the first and second ultrasound transducers has a planar, base surface disposed at an acute angle relative to the base surface of the coupling interface.  220] and right [second, 230] transducers with base surfaces (a and b, respectively) form acute angles A, B relative to the base of the coupling interface 240b; angles A and B are within a range of 5-55 degrees)
Upon reading Zhou, one skilled in the art would understand that a conformable gel layer (Para. [0051], coupling gel layer 240 is soft enough to allow some degree of compression; and has a shape that matches the tool guiding channel 210) is not limited to the rectangular shape depicted in Annotated Figs. 2 and 3, and that, given the angled placement of the transducers of modified Grim, the gel layer would fill the larger cavity therebetween.  In doing so, the gel layer 240 would take on a triangle/wedge shape whose size is determined by the angles A and B, effectively filling the void space defined by a and b as depicted in the said figures.  
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention modify the teachings of modified 224 to include the coupling gel interface as taught by Zhou, disposed within and conforming to the cavity defined by the transducers.  Doing so would have the predictable result of filling a cavity whose size is dictated by the adjustable angles of the transducer placement, and allow for the transmission of the ultrasound signals transmitted by the transducers.


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0303889 to Grim et al., hereinafter "Grim" in view of WO 2018-187658 A2 to Kim et al., hereinafter "Kim".
Regarding Claim 1, Grim discloses an ultrasound device for guiding a biopsy needle (biopsy device 100, comprising an ultrasonic probe 104 and needle 120, navigates to a target location), the ultrasound device comprising: an elongated handle body (handle assembly 102 including a handle body 104 in the form of an ultrasonic probe) having a first end portion (proximal portion 104a) and a second end portion (distal portion 104b); a display coupled to the first end portion of the handle body (display 106 is disposed at the proximal portion 104a); and at least one ultrasound transducer coupled to the second end portion of the handle body and defining a channel configured for passage of a needle (Figs. 1 and 16; Paras. [0068; 0094-0095]; needle 120, at the distal end of the handle 104b, passes through an ultrasound transducer, or a needle path defined by two transducer arrays, as the needle moves from unactuated to deployed), the at least one ultrasound transducer disposed in operable communication with the display to enable display of an ultrasound image generated by the at least one ultrasound transducer on the display (Figs. 17-19, Paras. [0094-0095]; transducers generate ultrasound pulses and sample reflected signals.  Via synthetic aperture beamforming, beamformed data is merged in a processor to form B-mode images which are read by a computer and images displayed on the display screen). However, Grim does not teach wherein the at least one ultrasound transducer is configured to direct ultrasound waves inwardly toward the channel.  
Kim teaches from within a similar field of endeavor with respect to using sound waves to guiding a needle to a target location within a subject (Abstract). Kim teaches at least one ultrasound transducer (transducers 120 and 122), defining a channel configured for passage of a needle (Fig. 1A, transducers 120 and 122 define a channel 150 [needle guide] therebetween for passage of needle 140); wherein the at least one ultrasound transducer is configured to direct ultrasound waves inwardly toward the channel (Fig. 1A, Paras. [0027, 0031]; transducers 120 and 122 direct sound waves 170, 172 along respective propagation paths 175 and 177 toward a target location directly in line with the needle access channel 150).  
It would have been prima facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Grim to include transducers configured to direct sound waves inwardly toward the channel as taught by Kim. Doing so would result in the ability to arrange transducers at an angle with respect to one another so that their propagation paths overlap, and result in predictably controlling the degree to which the emitted ultrasound waves are directed inwardly .

17. 	Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grim and Kim as applied to claim1 above, and further in view of WO 2018/200781 to Zhou et al., hereinafter "Zhou".

Regarding Claims 2-4, modified Grim as described above discloses the ultrasound device according to claim 1.  (Claim 2) Grim further discloses wherein the at least one ultrasound transducer includes first and second ultrasound transducers defining the channel therebetween (Fig. 16, Para. [0094], 64-element transducer arrays 1 and 2 are oriented to allow a needle pathway therebetween). 
 Zhou also teaches a more desirable two-transducer configuration (Para. [0050]), wherein the at least one ultrasound transducer includes first and second ultrasound transducers defining the channel therebetween (Fig. 2, left and right transducers 220 and 230, respectively, define a tool guiding channel 210 therebetween); (Claim 3) Kim further teaches wherein the first ultrasound transducer has a distally-oriented surface defining a first plane, and the second ultrasound transducer has a distally- oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees (Annotated Fig. 2b, Para. [0039], first, 220, and second, 222, planes of first and second transducers, respectively, form an angle 206 relative to each other; the relative angle being selected from values within a range of about 90 degrees to 170 degrees).  (Claim 4) Kim further teaches wherein the angle between the first and second planes is between 140 degrees and 165 degrees (Annotated Fig. 2b, Para. [0039], first and second planes of first and second transducers, respectively [220, 222], form an angle 206 relative to each other; the relative angle being selected from values within a range of about 90 degrees to 170 degrees.  Further, the relative angle 206 may be 270 and 272 provided by the first transducer 220 and the second transducer 222 are controllably emitted toward a selectable target location 280).   


    PNG
    media_image1.png
    430
    725
    media_image1.png
    Greyscale

Upon reading Grim, Kim, and Zhou, one skilled in the art would have understood the two-transducer configuration to be more desirable than its conventional one-transducer configuration counterpart. It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Grim to include the two-transducer configuration as taught by Zhou, as doing so would make easier the detection of a needle progressing through the tissue as compared to the conventional flat transducer (Para. [0051]).  Doing so would have the predictable result of enabling the sensing and measurement of blood flow in a patient’s vessels. Moreover, it would have been further obvious to vary the range of angling of the transducers with respect to each other, as taught by Kim. Doing so would allow one to predictably control the adjustment of the imaging depth of the probe in order to visualize the needle and/or a target tissue farthest from the probe (Para. [0039]).
Regarding Claims 5-10, modified Grim as described above discloses the ultrasound device according to claim 2.  (Claim 5) Zhou further teaches a device further comprising a coupling interface (Annotated Figs. 2-3, coupling gel layer 240) disposed within a cavity cooperatively defined by the first and second ultrasound transducers (Annotated Figs. 2-3; Para. [0051], coupling gel layer 240 extends up around the tool-guiding channel 210, defined by left [first] and right [second] transducers 220 and 230, respectively); (Claim 6) wherein the coupling interface is fabricated from an acoustically-transparent material (Para. [0051]; The coupling gel layer 240 may be made of plastic, silicone, or similar synthetic materials. For example, in one embodiment, the coupling gel layer 240 is made of medical grade silicone, such as a silicone rubber manufactured by NuSil™ or similar materials); (Claim 7) wherein the coupling interface has a peak and defines a channel through the peak configured for passage of a needle (Annotated Figs. 2-3; Para. [0050, 0051], coupling gel layer 240 extends up around the tool-guiding channel 210, which can be configured for needle-based biopsy procedures, in which a needle may be placed into the tool-guiding channel 210); (Claim 8) wherein the channel of the coupling interface is aligned with the channel defined between the first and second ultrasound transducers (Annotated Fig. 3);  (Claim 9) wherein the coupling interface has a planar, base surface and each of the first and second ultrasound transducers has a planar, base surface disposed at an acute angle relative to the base surface of the coupling interface (Annotated Fig. 2; Para. [0048], left [first, 220] and right [second, 230] transducers with base surfaces (a and b, respectively) form acute angles A, B relative to the base of the coupling interface 240b; angles A and B are within a range of 5-55 degrees); and (Claim 10) wherein each of the first (left, 220)  and second (right, 230) ultrasound transducers is disposed on opposite sides of the channel of the coupling interface and faces a longitudinal axis defined by the channel of the coupling interface (Annotated Figs. 2 and 3; coupling interface 240 extends up, into tool-guiding channel 210, and has disposed on either side transducers 220 and 230, facing a longitudinal axis, dashed line c, extending along the length of the channel).






    PNG
    media_image2.png
    556
    640
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    323
    640
    media_image3.png
    Greyscale

240 is soft enough to allow some degree of compression; and has a shape that matches the tool guiding channel 210) is not limited to the rectangular shape depicted in Annotated Figs. 2 and 3, and that, given the angled placement of the transducers of modified Grim, the gel layer would fill the larger cavity therebetween.  In doing so, the gel layer 240 would take on a triangle/wedge shape whose size is determined by the angles A and B, effectively filling the void space defined by a and b as depicted in the said figures.  Examiner notes that this triangular shape, having a peak, is therefore considered to read on the claim limitation of Claim 7, “having a peak and defines a channel through the peak configured for the passage of a needle.”
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to include the coupling gel interface as taught by Zhou, disposed within and conforming to the cavity defined by the transducers.  Doing so would have the predictable result of filling a cavity whose size is dictated by the adjustable angles of the transducer placement, and allow for the transmission of the ultrasound signals transmitted by the transducers.

Regarding Claim 11, modified Grim further discloses wherein the handle body extends at an angle away from the first and second ultrasound transducers (Fig. 1; handle body 104 is at about 90 degree angle relative to the placement of the first and second transducers), such that the display is out of alignment with the first and second ultrasound transducers (Fig. 1, display 106 is angled back out of alignment with handle body 104) 

18. 	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grim and Kim as applied to claim 1 above, and further in view of (US 2016/0213398 A1 to Meing-Wei, et al., hereinafter "Meing-Wei".
Regarding Claims 12 and 15, modified Grim as described above discloses the ultrasound device according to claim 1.  (Claim 12) However, modified Grim does not teach an undulating shape. Meing-Wei teaches an ultrasound needle guide apparatus wherein the handle body (grip shell 22) has an undulating shape (Fig. 1, grip shell 22).  (Claim 15) Meing-Wei further teaches the display is slidable relative to the handle body (Detailed Description, Paras. 1-2; display element 30 connected to the ultrasound detection device 20 in a rotatable manner, in which the angle of the display element 30, relative to the grip shell 22, can be adjusted via the first hinge portion 23 as an axis to change the display direction).
One skilled in the art would have understood upon reading Meing-Wei that a significant short-coming of devices designed for puncturing blood vessels is that operators have to divert their attention from a patient to an external screen in order to visualize the location of the target tissue; and because of it, locating and properly puncturing a vessel remains challenging.  Furthermore, ergonomically designed devices that ensure the comfort, and thus, productivity can be critical for the success of the procedure. It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of modified Grim to include the design choices as taught by Meing-Wei.  Adding a curved shape to the handle/body of the device would allow for better positioning of the hands, and hence better ergonomics, while an adjustable display would allow for the screen to be rotated in and out of view as necessary.  Such additions would have the predictable result of a providing the operator with higher degree of control over the motion of the probe, as well as the ability to select better viewing angles for the display and needle insertion into target tissue.

19.	Regarding Claims 13-14, (Claim 13), modified Grim as described above discloses the ultrasound device according to claim 1. Grim further discloses (Claim 13) the needle 120 may be configured as a cannula (Para. [0068]); as well as teaches a side-biting needle (Fig. 8A-8B; side-biting needle 150 which 150a and a notched inner cannula or rod 150b disposed within the outer cannula 150a); and (Claim 14) further comprising a disposable cap configured to be detachably coupled to the second end portion of the handle body (Figs. 2A, 2B; Para. [0070], custom cap or sterile cover 130 is removably coupled to the distal end of the handle body/probe 104) for covering the at least one ultrasound transducer (Para. [0068], the ultrasound transducer, not shown, is housed at the distal end of the handle body/probe 104), wherein the cannula has a distal end portion configured to be detachably coupled to the cap (Fig. 2A, 2B; Para. [0070], cover 130 defines an opening 132 that has the needle/cannula 120 extending therethrough when the cover is attached).  However, modified Grimm does not teach a disposable cannula, defining a longitudinally-extending passageway configured for passage of a needle.
Blaivas teaches a disposable cannula (pre-sterilized injector pack 250 having a needle 20 and cannula/catheter 21) configured for removable receipt in the channel (Fig. 18; Para. [0064], injector pack 250 can snap fit into the injector arm), the cannula defining a longitudinally-extending passageway configured for passage of a needle (Claim 5; Paras. [0062, 0064]; needle injector includes a cannula that at least partially overlaps the needle; and needle 20 and cannula 21 are engageable with the needle motion slider 52 and cannula/catheter motion slider 56).  
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Grim to include a disposable cannula defining a passageway configured for a needle as taught by Blaivas.  Doing so would have the predictable result and benefit of real-time targeting of tissues (and blood vessels) for needle presentation or cannula insertion, and validation of placement of said needle/cannula.  Moreover, the ability to utilize multiple sterile cannulas improves the operator’s ability to efficiently and accurately insert multiple cannulas as needed, while minimizing the number of punctures required for a successful insertion.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0303889 to Grim et al., hereinafter "Grim"  in view of WO 2018-187658 A2 to Kim et al., hereinafter "Kim" and in further view of WO 2018/200781 to Zhou et al., hereinafter "Zhou".
Regarding Claim 16-17, (Claim 16) Grim discloses an ultrasound device for guiding a needle (Fig. 22, biopsy device 700), the ultrasound device comprising: an elongated handle body (tubular shaft 706) having a first (proximal) end portion and a second (distal) end portion; a housing coupled to the second end portion of the handle body (Fig. 22, Para. [0102-0103]; a housing assembly that includes a housing 712 pivotably coupled to the distal end portion of the tubular shaft 706, and an endcap 714, with block 716, secured to housing 712 ), the housing defining a channel configured for receipt of a needle (block 716 defines a central opening 720 for slidable receipt of a needle 762); and first and second ultrasound transducers (sensors 718a, 718b) disposed within the housing (Fig. 26, ultrasonic sensors 718a, 718b are supported by block 716), wherein the first and second ultrasound transducers are disposed on opposite sides of the channel (Fig. 26, transducers 718a, 718b are laterally spaced from one another).  However, Grim does not disclose the ultrasound transducers are angled toward a longitudinal axis defined by the channel.  Kim teaches from within a similar field of endeavor with respect to using sound waves to guide a needle to a target location within a subject (Abstract). He teaches first and second ultrasound transducers (transducers 120 and 122) disposed on opposite sides of the channel [and] angled toward a longitudinal axis defined by the channel (Fig. 1A, Paras. [0027, 0031]; transducers 120 and 122 define a channel, needle guide 150, therebetween for passage of needle 140; transducers 120 and 122 direct sound waves 170, 172 along respective propagation paths 175 and 177 toward a target location directly in line with the needle access channel 150).  (Claim 17) Kim further teaches wherein the first ultrasound transducer has a distally-oriented surface defining a first plane, and the second ultrasound transducer has a distally- oriented surface defining a second plane, the first and second planes disposed relative to one another at an angle of between 80 degrees and 170 degrees (Annotated Fig. 2b, Para. [0039], first, 220, and second, 222, planes of first and second transducers, respectively, form an angle 206 relative to each other; the relative angle being selected from values within a range of about 90 degrees to 170 degrees).  Zhou teaches a similar two-transducer configuration and notes that this angled design is more desirable to the flat configuration of conventional designs. 
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to modify the teachings of Grim to include the two-transducer configuration as taught by Zhou, as doing so would make easier the detection of a needle progressing through the tissue as compared to the conventional flat transducer (Para. [0051]).  Doing so would have the predictable result of enabling the sensing and measurement of blood flow in a patient’s vessels. Moreover, it would have been further obvious to vary the range of angling of the transducers with respect to each other, as taught by Kim. Doing so would allow one to predictably control the adjustment of the imaging depth of the probe in order to visualize the needle and/or a target tissue farthest from the probe (Para. [0039]).
	Regarding Claims 18-20, (Claim 18) modified Grim as stated above discloses the ultrasound device according to claim 16.  Zhou further teaches further comprising a coupling interface (Annotated Figs. 2-3, coupling gel layer 240) disposed within a cavity cooperatively defined by the first and second ultrasound transducers (Annotated Figs. 2-3; Para. [0051], coupling gel layer 240 extends up around the tool-guiding channel 210, defined by left [first] and right [second] transducers 220 and 230, respectively), the coupling interface fabricated from an acoustically-transparent material (Para. [0051]; the coupling gel layer 240 may be made of plastic, silicone, or similar synthetic materials. For example, in one embodiment, the coupling gel layer 240 is made of medical grade silicone, such as a silicone rubber manufactured by NuSil™ or similar materials); (Claim 19) the ultrasound device according to claim 18, wherein the coupling interface defines a channel therethrough configured for passage of a needle (Annotated Figs. 2 and 3; Para. [0050, 0051], coupling gel layer 240 extends up around the tool-guiding channel 210, which can be configured for passage of a needle during needle-based biopsy (Claim 20) the ultrasound device according to claim 18, wherein the coupling interface has a planar, base surface and each of the first and second ultrasound transducers has a planar, base surface disposed at an acute angle relative to the base surface of the coupling interface.  (Annotated Fig. 2; Para. [0048], left [first, 220] and right [second, 230] transducers with base surfaces (a and b, respectively) form acute angles A, B relative to the base of the coupling interface 240b; angles A and B are within a range of 5-55 degrees)
Upon reading Zhou, one skilled in the art would understand that a conformable gel layer (Para. [0051], coupling gel layer 240 is soft enough to allow some degree of compression; and has a shape that matches the tool guiding channel 210) is not limited to the rectangular shape depicted in Annotated Figs. 2 and 3, and that, given the angled placement of the transducers of modified Grim, the gel layer would fill the larger cavity therebetween.  In doing so, the gel layer 240 would take on a triangle/wedge shape whose size is determined by the angles A and B, effectively filling the void space defined by a and b as depicted in the said figures.  
It would have been prime facie obvious to a PHOSITA before the effective filing date of the claimed invention to include the coupling gel interface as taught by Zhou, disposed within and conforming to the cavity defined by the transducers.  Doing so would have the predictable result of filling a cavity whose size is dictated by the adjustable angles of the transducer placement, and allow for the transmission of the ultrasound signals transmitted by the transducers.

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISHA B DIGGS whose telephone number is (571)272-5956. The examiner can normally be reached Monday - Friday 7:30am - 5:00pm EST, ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALISHA B DIGGS/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793